        Case 1:18-cv-00740-JB-KRS Document 19 Filed 04/06/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

SANTANA SERRANO,

               Petitioner,

       vs.                                                     No. 1:18-CV-00740-JB-KRS

ROBERTA ORTIZ-LUCERO, Warden, and
HECTOR H. BALDERAS, Attorney General
for the State of New Mexico,

               Respondents.

             ORDER DENYING MOTION FOR APPOINTMENT OF COUNSEL

       THIS MATTER is before the Court on Santana Serrano’s third motion seeking the

appointment of counsel. (Doc. 18). The Court has previously denied two earlier motions from

Serrano requesting the same relief. (See Doc. 9) (denying Doc. 3 and Doc. 8). As grounds for the

instant motion, Serrano states that she lacks legal training and that she is at present unable to visit

her facility’s law library due a lockdown associated with the COVID-19 pandemic. (Doc. 18).

       As the Court has previously explained (Doc. 9), plaintiffs have no Sixth Amendment

right to counsel in civil cases, and the decision whether to grant assistance of counsel to a pro se

litigant in such cases rests in the sound discretion of the Court. See, e.g., Beaudry v. Corr. Corp.

of Am., 331 F.3d 1164, 1169 (10th Cir. 2003); MacCuish v. United States, 844 F.2d 733, 735

(10th Cir. 1988). Here, the Court observes that Serrano does not state how long the current

lockdown at her facility is expected to last and how long it is expected that she will lack access

to the facility’s law library. The Court further observes that it has already granted Serrano’s

recent request for a sixty-day extension to the Court’s original thirty-day deadline for responding

to the pending Order to Show Cause (see Doc. 17), affording her considerable time beyond the

original deadline to file a response to that document (see Doc. 14). Finally, as the Court has
       Case 1:18-cv-00740-JB-KRS Document 19 Filed 04/06/21 Page 2 of 2




previously found (see Doc. 9), Serrano appears to understand the issues in her case and to be

representing herself in an intelligent and capable manner. See Lucero v. Gunter, 52 F.3d 874, 878

(10th Cir. 1995); see also Hill v. SmithKline Beecham Corp., 393 F.3d 1111, 1115 (10th Cir.

2004) (setting forth factors for courts to consider in determining whether to appoint counsel in

civil cases). Accordingly, the Court will again deny Serrano’s request for appointment of

counsel.

       IT IS THEREFORE ORDERED that Serrano’s “Motion for Counsel” (Doc. 18) is

DENIED.




                                             _____________________________________
                                             KEVIN R. SWEAZEA
                                             UNITED STATES MAGISTRATE JUDGE




                                                 2
